Parr, J., dissenting: I respectfully dissent. I believe Arnes v. United States, 981 F.2d 456 (9th Cir. 1992), was rightly decided and that its rationale applies here as well. The majority’s reasoning that “petitioner does not claim, and the record does not indicate, that the redemption satisfied any obligation of Blatt” because Blatt did not personally guarantee the obligation strikes me as hypertechnical at best or disingenuous at worst. The husband had an obligation to obey the court order or be in contempt, as strong a “guarantee” as one could ask. Moreover, the court’s order in this case was pursuant to a divorce decree which, prima facie, indicates an obligation to divide the property and to therefore relieve the husband of further marital distributions. In substance (as well as form, in my view) this transaction was a property settlement between the spouses. I would hold under the facts of this case that petitioner’s transfer of stock, incident to a divorce decree, was indeed made “on behalf of” her husband, and is thus entitled to nonrecognition treatment under section 1041. Parker and Swift, JJ., agree with this dissenting opinion.